062014

Exhibit 10.1.2
PNM RESOURCES, INC.
EXECUTIVE SAVINGS PLAN II





        

--------------------------------------------------------------------------------

062014

PNM RESOURCES, INC.
EXECUTIVE SAVINGS PLAN II
PREAMBLE
Effective as of December 15, 2004, PNM Resources, Inc. (the “Company”)
established the PNM Resources, Inc. Executive Savings Plan II (the “Plan”). The
purpose of the Plan is to permit certain key employees of the Company and its
Affiliates who participate in the PNM Resources, Inc. Retirement Savings Plan
(the “RSP”) to defer compensation and receive credits under this Plan without
reference to the limitations on contributions in the RSP or those imposed by the
Internal Revenue Code of 1986, as amended (the “Code”). The Plan was previously
amended and restated effective January 1, 2009 to satisfy the requirements of
Section 409A of the Code. The 2009 restated Plan was amended on two previous
occasions.
Except as noted below, this amended and restated Plan document is effective as
of January 1, 2015 (the “Effective Date”).
ARTICLE I
DEFINITIONS
1.1    General. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not begin a sentence, the word
or phrase shall generally be a term defined in this Article I. The following
words and phrases used in the Plan with the initial letter capitalized shall
have the meanings set forth in this Article I, unless a clearly different
meaning is required by the context in which the word or phrase is used or the
word or phrase is defined for a limited purpose elsewhere in this Plan document:
(a)    “Account” means the Discretionary Credit Account, Matching Credit
Account, Standard Credit Account, Supplemental Credit Account, Supplemental
Deferral Account or other account into which contributions are contributed by
the Company on behalf of the Participant pursuant to this Plan.
(b)    “Adopting Affiliate” means any Affiliate of the Company that has been
authorized by the Board of Directors to adopt the Plan and which has adopted the
Plan in accordance with Section 2.5 (Adoption by Affiliates). All Affiliates
that adopted the Plan prior to this amendment and restatement shall continue as
Adopting Affiliates.
(c)    “Affiliate” means (1) a corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as is the Company, and (2) any other trade or business (whether or not
incorporated) controlling, controlled by, or under common control with the
Company (within the meaning of Section 414(c) of the Code).
(d)    “After-Tax Retirement Plan” means the PNM Resources, Inc. After-Tax
Retirement Plan, as it may be amended from time to time. The After-Tax
Retirement Plan will terminate on June 30, 2015.

        

--------------------------------------------------------------------------------

062014

(e)    “Benefits Department” means the organizational unit of PNMR Services
Company with responsibility for administering benefit programs sponsored by PNM
Resources and its Affiliates.
(f)    “Benefits Governance Committee” means the Benefits Governance Committee
or its successor appointed by the Company.
(g)    “Board” or “Board of Directors” means the Board of Directors of the
Company, or any authorized committee of the Board.
(h)    “Change in Control” shall have the meaning ascribed to that term in the
Retention Plan in which the Participant participates (i.e., the Officer
Retention Plan or the Employee Retention Plan).
(i)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.
(j)    “Company” means PNM Resources, Inc., and, to the extent provided in
Section 10.6 (Successors) below, any successor corporation or other entity
resulting from a merger or consolidation into or with the Company or a transfer
or sale of substantially all of the assets of the Company.
(k)    “Company Stock” means common stock, no par value, issued by the Company.
(l)    “Company Stock Fund” means the hypothetical Investment Fund described in
Section 5.3 (Special Company Stock Fund Provisions).
(m)    “Compensation” for purposes of determining the Matching and Standard
Credits, means the Participant’s base salary and other elements of compensation
that are considered under the RSP (as it may be amended from time to time) for
purposes of calculating the Participant’s RSP Employer and Matching
Contributions, respectively. For purposes of determining the amount of a
Participant’s permissible Supplemental Deferrals, “Compensation” means the
Participant’s base salary and other elements of compensation that are considered
under the RSP (as it may be amended from time to time) for purposes of
calculating the Participant’s RSP Before Tax Contributions. For purposes of
determining Compensation under this Plan, the limitations imposed by Section
401(a)(17) of the Code shall not apply.
(n)    “Compensation and Human Resources Committee” means the Compensation and
Human Resources Committee of the Board or its successor.
(o)    “Corporate Investment Committee” means the Corporate Investment Committee
or its successor appointed by the Company.
(p)    “Disability” or “Disabled” means that a Participant is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under the Company’s long term

2    

--------------------------------------------------------------------------------

062014

disability plan. Any determination of Disability pursuant to the Plan is not an
admission by the Company or the Adopting Affiliate that employs the Participant
that a Participant is disabled under federal or state law.
(q)    “Discretionary Credit Account” means the account maintained under the
Plan to record the amounts credited to a Participant in accordance with Section
3.5 (Discretionary Credits).
(r)    “Discretionary Credits” means the Discretionary Credits allocated to a
Participant’s Discretionary Credit Account in accordance with Section 3.5
(Discretionary Credits).
(s)    “Distribution Election Form” means the election form by which a
Participant elects the manner in which his Accounts shall be distributed
pursuant to Section 6.2 (Form of Distribution).
(t)    “Effective Date” means January 1, 2015.
(u)    “Eligible Officer” means a Participant who (1) occupies the position of
Senior Vice President or higher of the Company, (2) has completed at least three
Months of Service, and (3) has been selected by the Plan Administrator with the
advance consent of the Compensation and Human Resources Committee to receive a
Supplemental Credit.
(v)    “Employee Retention Plan” means the PNM Resources, Inc. Employee
Retention Plan, as it may be amended or replaced from time to time.
(w)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any regulations promulgated thereunder.
(x)    “ESP I” means the PNM Resources, Inc. Executive Savings Plan.
(y)    “Investment Fund” means the hypothetical investment fund or funds
established by the Plan Administrator pursuant to Article V (Adjustment of
Accounts).
(z)    “Matching Credit Account” means the account maintained under the Plan to
record the amounts credited to a Participant in accordance with Section 3.3(a)
(Matching and Standard Credits – Matching Credit).
(aa)    “Matching Credits” means the Matching Credits allocated to a
Participant’s Matching Credit Account in accordance with Section 3.3(a)
(Matching and Standard Credits – Matching Credit).
(bb)    “Month of Service” means a calendar month during which a Participant
performs services for the Company or an Adopting Affiliate on one or more days.
If the Participant’s employment with the Company or an Adopting Affiliate
includes a break in employment, then only the Months of Service in the last
period of employment will be considered Months of Service.

3    

--------------------------------------------------------------------------------

062014

(cc)    “Normal Retirement Date” means the date on which a Participant attains
the age of 62 years.
(dd)    “Officer Retention Plan” means the PNM Resources, Inc. Officer Retention
Plan, as it may be amended or replaced from time to time.
(ee)    “Participant” means an employee of the Company or any Adopting Affiliate
who has been designated or selected for participation in the Plan pursuant to
Section 2.2 (Selection of Participants) and who has not received all amounts to
which he is entitled pursuant to the Plan. The Plan document occasionally
distinguishes between Participants and “Active Participants.” When this
distinction is made, the term “Active Participant” refers to a Participant who
is currently employed by the Company or an Adopting Affiliate.
(ff)    “Plan” means the PNM Resources, Inc. Executive Savings Plan II, as set
forth herein.
(gg)    “Plan Administrator” means the Company. Any action to be taken by the
Plan Administrator may be taken by the Company’s senior human resources officer.
In addition, the Company’s senior human resources officer may delegate such
authority to the Benefits Department.
(hh)    “Plan Year” means the calendar year.
(ii)    “Recordkeeper” means the entity selected by the Company to keep Plan
records and to adjust Accounts pursuant to Section 5.1 (Adjustment of Accounts)
of the Plan.
(jj)    “RSP” means the PNM Resources, Inc. Retirement Savings Plan, as it may
be amended from time to time.
(kk)    “RSP Before Tax Contribution” means “Before Tax Contributions,” as such
term is defined in the RSP.
(ll)    “RSP Employer Contribution” means “Discretionary Contributions,” as such
term is defined in the RSP.
(mm)    “RSP Matching Contribution” means “Matching Contributions,” as such term
is defined in the RSP.
(nn)    “Separation from Service” means either (1) the termination of a
Participant’s employment with the Company and all Affiliates due to death,
retirement or other reasons, or (2) a permanent reduction in the level of bona
fide services the Participant provides to the Company and all Affiliates to an
amount that is 20% or less of the average level of bona fide services the
Participant provided to the Company and all Affiliates in the immediately
preceding 36 months, with the level of bona fide service calculated in
accordance with Treas. Reg. § 1.409A‑1(h)(1)(ii).
A Participant’s employment relationship is treated as continuing while the
Participant is on military leave, sick leave, or other bona fide leave of
absence (if the period of

4    

--------------------------------------------------------------------------------

062014

such leave does not exceed six months, or if longer, so long as the
Participant’s right to reemployment with the Company or an Affiliate is provided
either by statute or contract). If the Participant’s period of leave exceeds six
months and the Participant’s right to reemployment is not provided either by
statute or by contract, the employment relationship is deemed to terminate on
the first day immediately following the expiration of such six-month period.
Whether a termination of employment has occurred will be determined based on all
of the facts and circumstances and in accordance with regulations issued by the
United States Treasury Department pursuant to Section 409A of the Code.
(oo)    “Specified Employee” means certain officers and highly compensated
employees of the Company as defined in Treas. Reg. § 1.409A-1(i). The
identification date for determining whether any employee is a Specified Employee
during any Plan Year shall be the September 1 preceding the commencement of such
Plan Year.
(pp)    “Standard Credit Account” means the account maintained under the Plan to
record the amounts credited to a Participant in accordance with Section 3.3(b)
(Matching and Standard Credits – Standard Credit).
(qq)    “Standard Credits” means the Standard Credits allocated to a
Participant’s Standard Credit Account in accordance with Section 3.3(b)
(Matching and Standard Credits – Standard Credit).
(rr)    “Supplemental Credit Account” means the account maintained under the
Plan to record the amounts credited to an Eligible Officer in accordance with
Section 3.4 (Supplemental Credits).
(ss)    “Supplemental Credits” means the Supplemental Credits allocated to an
Eligible Officer’s Supplemental Credit Account in accordance with Section 3.4
(Supplemental Credits).
(tt)    “Supplemental Deferral Account” means the account maintained under the
Plan to record amounts deferred under Section 3.2 (Supplemental Deferrals) of
the Plan.
(uu)    “Supplemental Deferral Agreement” means the written deferral agreement
described in Section 3.1 (Supplemental Deferral Agreement) that is entered into
by a Participant pursuant to this Plan.
(vv)    “Supplemental Deferrals” means the deferrals made by a Participant in
accordance with Section 3.2 (Supplemental Deferrals).
(ww)    “Valuation Date” means each business day of the Plan Year.
1.2    Construction. The masculine gender, when appearing in the Plan, shall
include the feminine gender (and vice versa), and the singular shall include the
plural, unless the contract clearly states to the contrary. Headings and
subheadings are for the purpose of reference only and are not to be considered
in the construction of this Plan. If any provision of this Plan is determined to
be for any reason invalid or unenforceable, the remaining provisions shall
continue in full force and effect. All of the provisions of this Plan shall be
construed and enforced

5    

--------------------------------------------------------------------------------

062014

according to the laws of the State of New Mexico and shall be administered
according to the laws of such state, except as otherwise required by ERISA, the
Code, or other Federal law.
ARTICLE II    
ELIGIBILITY; ADOPTION BY AFFILIATES
2.1    The Eligible Class. The purpose of the Plan is to provide deferred
compensation to a select group of management or highly compensated employees.
This group of eligible employees is sometimes referred to as the “top hat
group.”
2.2    Selection of Participants. Any employee who is classified as an “officer”
of the Company shall be eligible to participate in the Plan for a particular
Plan Year. For this purpose, an “officer” is someone who occupies the position
of Vice President or higher. The Plan Administrator, in the exercise of its
discretion, and with the concurrence of the Compensation and Human Resources
Committee and/or the Board of Directors, also may designate any other employee
of the Company or any Adopting Affiliate as eligible to participate in the Plan
for a particular Plan Year if the Plan Administrator concludes that the employee
is a member of the top hat group and should be allowed to participate in the
Plan. As noted in Section 2.1 (The Eligible Class), this Plan is intended to
provide benefits only to members of the top hat group. The Company has
determined that all current officers are properly includible in the top hat
group.
2.3    Election to Participate. In order to make Supplemental Deferrals and
Matching Credits for a particular Plan Year, an otherwise eligible employee (as
determined in accordance with Section 2.2 (Selection of Participants) must
affirmatively elect to participate in the Plan for that Plan Year in accordance
with such procedures as may be prescribed by the Plan Administrator. The
election must be made at the same time as elections are made in accordance with
Section 3.2(b) (Supplemental Deferrals – Timing of Elections).
2.4    Discontinuance of Participation. As a general rule, once an individual is
a Participant, he will continue as a Participant (but not necessarily an Active
Participant) for all future Plan Years until his retirement or other Separation
from Service. In addition, prior to retirement or other Separation from Service,
the Plan Administrator shall discontinue an individual’s participation in the
Plan effective as of the first day of the Plan Year following the Plan Year
during which the Plan Administrator concludes, in the exercise of its
discretion, that the individual is no longer properly included in the top hat
group. If an individual’s participation is discontinued, the individual will no
longer be eligible to make deferrals or receive credits under this Plan. In
addition, the individual will no longer be considered to be a Participant in
this Plan. Rather, such individual’s rights to receive payments in the future
will be deemed to be payable pursuant to a separate agreement the terms of which
are identical to, but separate from, the terms of this Plan. The individual will
not be entitled to receive a distribution pursuant to the terms of the separate
agreement until the occurrence of another event (e.g., Separation from Service)
that entitles the Participant to receive a distribution. The Participant’s
Accounts under this separate agreement will continue to be adjusted to reflect
hypothetical investment earnings or losses in accordance with Section 5.1
(Adjustment of Accounts) until the Accounts are distributed.

6    

--------------------------------------------------------------------------------

062014

2.5    Adoption by Affiliates. An employee of an Affiliate may not become a
Participant in the Plan unless the Affiliate has previously adopted the Plan. An
Affiliate of the Company may adopt this Plan only with the approval of the
Board. By adopting this Plan, the Affiliate shall be deemed to have agreed to
assume the obligations and liabilities imposed upon it by this Plan, agreed to
comply with all of the other terms and provisions of this Plan, delegated to the
Plan Administrator, the Benefits Department, the Benefits Governance Committee,
and the Compensation and Human Resources Committee the power and responsibility
to administer this Plan with respect to the Affiliate’s employees, and delegated
to the Company the full power to amend or terminate this Plan with respect to
the Affiliate’s employees.
ARTICLE III    
DEFERRALS AND CREDITS
3.1    Supplemental Deferral Agreement. In order to make Supplemental Deferrals
for a particular Plan Year, a Participant must affirmatively elect to
participate in this Plan for the applicable Plan Year in accordance with Section
2.3 (Election to Participate) and must execute a Supplemental Deferral Agreement
in the form prescribed by the Benefits Department from time to time. In the
Supplemental Deferral Agreement, the Participant shall agree to reduce his
Compensation in exchange for a Supplemental Deferral in the same amount. The
Supplemental Deferral Agreement shall be delivered to the Benefits Department by
the time specified in Section 3.2(b) (Supplemental Deferrals – Timing of
Elections).
3.2    Supplemental Deferrals.
(a)    Amount. Any Participant who has elected to participate in this Plan for a
particular Plan Year may elect to defer, pursuant to a Supplemental Deferral
Agreement, the receipt of all or any portion (designated in whole percentages)
of the Compensation otherwise payable to him or her by the Company or an
Adopting Affiliate for the Plan Year. The amount deferred pursuant to this
paragraph (a) shall be allocated to the Supplemental Deferral Account maintained
for the Participant.
(b)    Timing of Elections. As a general rule, the Supplemental Deferral
Agreement shall be signed by the Participant and delivered to the Benefits
Department prior to the beginning of the Plan Year in which the Compensation to
be deferred is otherwise payable to the Participant. The Supplemental Deferral
Agreement will be effective only for a single Plan Year. A new Supplemental
Deferral Agreement will be required if the Participant chooses to participate in
this Plan for any later Plan Year. For the Plan Year in which a Participant
first becomes eligible to participate in the Plan, the Participant may elect to
participate in this Plan and to make Supplemental Deferrals of Compensation with
respect to services to be performed subsequent to the date of the election by
signing and delivering a Supplemental Deferral Agreement within 30 days after
the date the Participant becomes eligible to participate in the Plan. An
election made by a Participant shall be irrevocable with respect to the Plan
Year covered by the election.
3.3    Matching and Standard Credits. The Recordkeeper shall allocate Matching
and Standard Credits to the Participant’s Matching Credit Account and Standard
Credit Account in accordance with the following provisions of this Section.

7    

--------------------------------------------------------------------------------

062014

(a)    Matching Credit. If a Participant elects to make Supplemental Deferrals,
the Participant will be entitled to a Matching Credit if the Participant has
“Excess Compensation.” For this purpose, “Excess Compensation” is Compensation
in excess of the limit imposed by Section 401(a)(17) of the Code for the
relevant Plan Year. The Matching Credit shall be in an amount equal to 75% of
the Participant’s Supplemental Deferrals, provided that the Matching Credit
shall not exceed an amount equal to 75% of the first six percent of Excess
Compensation. A Participant shall be eligible to receive a Matching Credit under
this Plan only if such Participant has met the service requirements necessary to
receive RSP Matching Contributions for that Plan Year.
(b)    Standard Credit. The Standard Credit shall be an amount equal to (i) the
RSP Employer Contribution that would have been made on the Participant’s behalf
to the RSP for the Plan Year if the contributions were not limited by the Code
(including, particularly, the limitations imposed by Sections 401(a)(17) and 415
of the Code), reduced by (ii) the RSP Employer Contribution actually made to the
RSP on behalf of the Participant for the Plan Year. A Participant shall be
eligible to receive a Standard Credit under this Plan only if such Participant
has met the service requirements necessary to receive RSP Employer Contributions
for that Plan Year.
3.4    Supplemental Credits.
(a)    General Rule. The Plan Administrator shall instruct the Recordkeeper to
allocate Supplemental Credits to an Eligible Officer’s Supplemental Credits
Account as of December 1 of each Plan Year. The Supplemental Credit shall be an
amount calculated by the Plan Administrator pursuant to Section 3.4(b). The
purpose of the Supplemental Credit is to provide the Eligible Officer with
retirement income approximately equal to a specified target percentage (the
“Target Replacement Income Percentage”) of the Eligible Officer’s anticipated
pre‑retirement income. The relevant Target Replacement Income Percentage will be
determined by the Plan Administrator, with the advance advice and consent of the
Compensation and Human Resources Committee, and will be set forth in a letter or
other written instrument provided by the Plan Administrator to the Eligible
Officer. The Target Replacement Income Percentage may be modified from time to
time in the same manner. In determining the Target Replacement Income Percentage
for a particular Eligible Officer, the Plan Administrator, and the Compensation
and Human Resources Committee, will act in their discretion and will not be
bound by the Target Replacement Income Percentage determined for any other
current or former Eligible Officer.
(b)    Determination of Supplemental Credit. The Plan Administrator’s
calculation of the Supplemental Credit shall be made on the basis of advice
received by an actuarial or other consultant retained by the Plan Administrator
and with the advice and consent of the Compensation and Human Resources
Committee. In determining the amount of the Supplemental Credits necessary to
achieve the desired Target Replacement Income Percentage, anticipated retirement
income from the following sources shall be considered: (1) amounts attributable
to Company credits to this Plan (including investment earnings on such amounts);
(2) amounts attributable to Company contributions to the RSP (including
investment earnings on such amounts); (3) benefits provided pursuant to the PNM
Resources, Inc. Employees’ Retirement Plan; (4) benefits provided pursuant to
the After-Tax Retirement Plan and any supplemental employee retirement plans or
agreements (“SERPs”) entered into by the Eligible

8    

--------------------------------------------------------------------------------

062014

Officer and the Company or an Affiliate; (5) benefits provided pursuant to the
Social Security Act; and (6) amounts provided pursuant to other employers’
benefit plans. When determining the amount of the Supplemental Credits, the Plan
Administrator shall use actuarial assumptions (interest and mortality),
compensation assumptions, rate of return assumptions and such other assumptions
as it deems appropriate. All interest and investment earnings calculations will
be based on an assumed rate set by the Plan Administrator in the exercise of its
discretion. No adjustments will be made to reflect the difference between the
assumed rate set by the Plan Administrator and the actual rate of return on the
Participant’s Accounts calculated pursuant to Section 5.2(f) (Investment
Direction – Rate of Return). The Plan Administrator will review all of the
assumptions periodically and may change the assumptions as it deems appropriate.
The assumptions used will have a significant impact on the amount of the
Supplemental Credits. Because these assumptions (and the Target Replacement
Income Percentage) may be altered at any time as described above, no Eligible
Officer will have a contractual or other right to any particular level or amount
of Supplemental Credit for any Plan Year until such Supplemental Credit is
actually declared and allocated to the Eligible Officer’s Supplemental Credit
Account.
(c)    Termination During the Plan Year. An Eligible Officer must be employed on
December 1 of the relevant Plan Year in order to receive the Supplemental Credit
called for by Section 3.4 (Supplemental Credits) for that Plan Year.
Notwithstanding the prior sentence, an Eligible Officer shall receive a pro-rata
Supplemental Credit if the Eligible Officer incurs a Separation from Service
before December 1 of any Plan Year under any of the following circumstances:
(1) after reaching Normal Retirement Date; (2) under circumstances that entitle
the Eligible Officer to receive benefits under the Officer Retention Plan;
(3) due to Disability; or (4) due to the death of the Eligible Officer. The
pro-rata Supplemental Credit shall be calculated based on the time elapsed
between December 1 of the prior Plan Year and the date of the Eligible Officer’s
Separation from Service as compared to 365 days and shall be credited to the
Eligible Officer’s Supplemental Credit Account within thirty (30) days of the
Eligible Officer’s Separation from Service. For example, if an Eligible Officer
terminates employment on June 1, 2012 due to retirement, the Eligible Officer
will receive 50% of the Supplemental Credits for the 2012 Plan Year and that
amount will be credited to the Eligible Officer’s Supplemental Credit Account by
July 1, 2012.
3.5    Discretionary Credits. In its sole and absolute discretion, the
Compensation and Human Resources Committee may instruct the Recordkeeper to
allocate Discretionary Credits to a Participant’s Discretionary Credit Account
at any time during a Plan Year in any amount that the Compensation and Human
Resources Committee deems appropriate and on such terms and conditions
(including deferred vesting provisions) as the Compensation and Human Resources
Committee deems appropriate.
3.6    Benefits Not Contingent. Deferrals and credits for any Participant under
this Plan are not increased or decreased to the extent a Participant makes or
does not make deferrals under the RSP.
3.7    Allocation Among Affiliates. Each Adopting Affiliate shall bear the costs
and expenses of providing benefits accrued by its employee-Participants during
periods while they are employed by that Adopting Affiliate. Such costs and
expenses shall be allocated among the Adopting Affiliates in accordance with
(a) agreements entered into between the Company and

9    

--------------------------------------------------------------------------------

062014

any Adopting Affiliate, or (b) in the absence of such an agreement, procedures
adopted by the Company.
ARTICLE IV    
VESTING
4.1    Vesting in the Supplemental Deferral Account, the Matching Credit Account
and the Standard Credit Account. Each Participant shall at all times be fully
vested in all amounts credited to or allocable to his Supplemental Deferral
Account, Matching Credit Account, Standard Credit Account and (except as noted
below) Discretionary Credit Account and his rights and interest therein shall
not be forfeitable for any reason. Consistent with Section 3.5 (Discretionary
Credits), the Compensation and Human Resources Committee, in the exercise of its
discretion, may impose vesting conditions on all or part of the amounts credited
to the Discretionary Credit Account.
4.2    Vesting in the Supplemental Credit Account. The Supplemental Credits for
any Plan Year shall vest on a two-year cliff vesting schedule. For example, if a
Supplemental Credit is allocated to a Participant’s Supplemental Credit Account
on December 1, 2014, that amount will fully vest on December 1, 2016 and if a
Supplemental Credit is allocated to a Participant’s Supplemental Credit Account
on December 1, 2015, that amount will fully vest on December 1, 2017, and so on.
Notwithstanding the foregoing, each Eligible Officer shall be fully vested in
all amounts credited to his Supplemental Credit Account on and after the first
to occur of the following events:
(c)    The Eligible Officer attaining age 55 with two Years of Service;
(d)    The Eligible Officer’s Normal Retirement Date;
(e)    The Eligible Officer’s Disability;
(f)    The date of death of the Eligible Officer; or
(g)    The termination (other than for “Cause”) or “Constructive Termination” of
the Eligible Officer’s employment by the Company following a Change in Control.
For this purpose, the terms “Constructive Termination” and “Cause” shall have
the meanings ascribed to them under the Officer Retention Plan.
If an Eligible Officer Separates from Service before becoming vested in his
Supplemental Credits, the Eligible Officer’s Supplemental Credits under this
Plan will be forfeited.
4.3    Acceleration of Vesting. In its sole and absolute discretion, the
Compensation and Human Resources Committee may accelerate the vesting of any
Participant’s Supplemental Credit Account.



10    

--------------------------------------------------------------------------------

062014

ARTICLE V
ADJUSTMENT OF ACCOUNTS
5.1    Adjustment of Accounts. Except as otherwise provided elsewhere in the
Plan, as of each Valuation Date, each Participant’s Accounts will be adjusted to
reflect deferrals and credits under Article III (Deferrals and Credits) and the
positive or negative rate of return on the Investment Funds selected by the
Participant pursuant to Section 5.2(b) (Investment Direction – Participant
Directions). The rate of return will be determined by the Recordkeeper pursuant
to Section 5.2(f) (Investment Direction – Rate of Return) and will be credited
or charged in accordance with written policies applied to all Participants.
While the Accounts will be adjusted as of each Valuation Date, the Recordkeeper
shall only post the adjustments as of the last business day of each month.
5.2    Investment Direction.
(d)    Investment Funds. Each Participant may direct the hypothetical investment
of amounts credited to his Accounts in one or more of the Investment Funds. The
Investment Funds shall include a Company Stock Fund and such other investment
funds as may be available under the RSP. The Investment Funds may be changed
from time to time by the Company’s Corporate Investment Committee, in its
discretion.
(e)    Participant Directions. Each Participant may direct that all of the
amounts attributable to his Accounts be invested in a single Investment Fund or
may direct that fractional (percentage) increments of his Accounts be invested
in such fund or funds as he shall desire in accordance with such procedures as
may be established by the Company’s Corporate Investment Committee. Unless the
Corporate Investment Committee prescribes otherwise, such procedures shall
mirror the procedures established under the RSP for participant investment
direction except that any limitations or caps imposed on investment in a company
stock fund under the RSP shall not apply to investment in the Company Stock Fund
under the Plan. A Participant’s ability to direct investments into or out of the
Company Stock Fund shall be subject to such procedures as the Company’s General
Counsel (or his delegate) may prescribe from time to time to assure compliance
with Rule 16b-3 promulgated under Section 16(b) of the Securities Exchange Act
of 1934, as amended, and other applicable requirements. Such procedures also may
limit or restrict a Participant’s ability to make (or modify previously made)
elections.
(f)    Changes and Intra-Fund Transfers. Participant investment directions may
be changed, and amounts may be transferred from one hypothetical Investment Fund
to another, in accordance with the procedures established by the Company’s
Corporate Investment Committee (or, in the case of the Company Stock Fund, the
Company’s General Counsel) pursuant to Section 5.2(b) (Investment Direction –
Participant Directions). The designation will continue until changed by the
timely submission of a new designation.
(g)    Default Selection. In the absence of any designation, a Participant will
be deemed to have directed the investment of his Accounts in such Investment
Funds as the Company’s Corporate Investment Committee, in its sole and absolute
discretion, shall determine.

11    

--------------------------------------------------------------------------------

062014

(h)    Impact of Election. The Participant’s selection of Investment Funds shall
serve only as a measurement of the value of the Participant’s Accounts pursuant
to Section 5.1 (Adjustment of Accounts) and this Section 5.2 and neither the
Company nor the Plan Administrator are required to actually invest a
Participant’s Accounts in accordance with the Participant’s selections.
(i)    Rate of Return. Accounts shall be adjusted on each Valuation Date to
reflect investment gains and losses as if the Accounts were invested in the
hypothetical Investment Funds selected by the Participants in accordance with
this Section 5.2 and charged with any and all reasonable expenses related to the
administration of the Plan including, but not limited to, the reasonable
expenses of carrying out the hypothetical investment directions related to each
account. The earnings and losses determined by the Recordkeeper in good faith
and in its discretion pursuant to this Section shall be binding and conclusive
on the Participant, the Participant’s beneficiary and all parties claiming
through them.
(j)    Charges. The Plan Administrator may direct the Recordkeeper to charge
each Participant’s accounts for the reasonable expenses of carrying out
investment instructions directly related to such accounts.
5.3    Special Company Stock Fund Provisions.
(a)    General. A Participant’s interest in the Company Stock Fund shall be
expressed in whole and fractional hypothetical units of the Company Stock Fund.
As a general matter, the Company Stock Fund shall track an investment in Company
Stock in the same manner as the RSP’s company stock fund. Accordingly, the value
of a unit in the Plan’s Company Stock Fund shall be the same as the value of a
unit in the RSP’s company stock fund.
(b)    Dividends and Stock Splits. If a cash dividend is declared on Company
Stock, the hypothetical equivalent cash dividends attributable to the notional
shares held in the Company Stock Fund shall be “reinvested” into the Company
Stock Fund. If a stock dividend or share split is declared with respect to
Company Stock, a hypothetical equivalent stock dividend or stock split
attributable to the notional shares held in the Company Stock Fund, or any
hypothetical securities issued with respect to the Company Stock Fund, shall be
allocated to the Company Stock Fund. All such hypothetical dividends (cash or
stock) or stock splits shall be reflected appropriately in the Participant’s
Accounts.
5.4    Compliance with Securities Laws. Any election by a Participant to
hypothetically invest any amount in the Company Stock Fund, and any elections to
transfer amounts from or to the Company Stock Fund to or from any other
Investment Fund, shall be subject to all applicable securities law requirements,
including but not limited to Rule 16b-3 of the Securities Exchange Act of 1934,
as amended, promulgated by the Securities Exchange Commission. To the extent
that any election violates any securities law, rule or regulation, the election
shall be void.







12    

--------------------------------------------------------------------------------

062014

ARTICLE VI
DISTRIBUTIONS
6.1    Distribution Events. A Participant shall be entitled to a distribution of
his Accounts on the earliest of the following to occur:
(k)    Separation from Service. Following a Participant’s Separation from
Service for any reason other than death, the Participant’s vested interest in
the Plan will be distributed to the Participant at the time and in the manner
provided in Sections 6.4(a) (Timing of Distributions – Separation from Service,
Disability and Death) and 6.2(a) (Form of Distribution – Distributions on
Separation from Service and Disability).
(l)    Disability. A Participant shall be entitled to full distribution of his
vested interest in the Plan, at the time and in the manner provided in Sections
6.4(a) (Timing of Distributions – Separation from Service, Disability and Death)
and 6.2(a) (Form of Distribution – Distributions on Separation from Service and
Disability), if the Participant becomes Disabled.
(m)    Death. If a Participant dies prior to receiving his entire interest in
the Plan, the Participant’s Accounts will be distributed to the Participant’s
beneficiary at the time and in the manner provided in Sections 6.4(a) (Timing of
Distributions – Separation from Service, Disability and Death) and 6.2(b) (Form
of Distribution – Distributions on Death).
(n)    Specified Date. A Participant shall be entitled to distribution of all or
a portion of his vested interest in the Plan, at the time and in the manner
provided in Sections 6.4(b) (Timing of Distributions – Specified Date) and
6.2(c) (Form of Distribution – Distributions on Specified Date). Notwithstanding
the foregoing, a specified date distribution will not be available for amounts
credited to a Participant’s Accounts for Plan Years beginning on or after
January 1, 2015.
6.2    Form of Distribution.
(c)    Distributions on Separation from Service and Disability. Subject to
Section 6.2(e) (Form of Distribution – Distribution of Small Amounts), upon a
Participant’s Separation from Service or Disability as described in Section
6.1(a) (Distribution Events – Separation from Service) and 6.1(b) (Distribution
Events – Disability), the Participant’s Accounts shall be distributed to the
Participant in a single lump sum payment or installments over a specified period
of time. Installment distributions shall be subject to such uniform rules and
procedures as may be adopted by the Plan Administrator from time to time, which
rules and procedures shall be reflected in the Distribution Election Form or
other forms prescribed by the Benefits Department. Installment distributions
shall be limited to a period of five (5) years or ten (10) years for amounts
credited to a Participant’s Accounts for Plan Years beginning on or after
January 1, 2015. At all times, the right to each installment payment made
pursuant to this Section 6.2(a) shall be treated as the right to a series of
separate payments within the meaning of Treas. Reg. § 1.409A-2(b)(2)(iii).
The method of payment and the timing of payment shall be selected by the
Participant in the initial Distribution Election Form (which may be contained in
and be a part of a Supplemental Deferral Agreement) submitted by the Participant
to the Benefits Department on

13    

--------------------------------------------------------------------------------

062014

entry into the Plan. A Participant may change his distribution election with
respect to future years by filing a new Distribution Election Form with the
Benefits Department prior to the first day of the first year to which the
election relates. A Participant may change elections with respect to the current
or a prior year in accordance with Section 6.2(f) (Form of Distribution –
Changes in Time and Form of Distribution). If a revised Distribution Election
Form is not honored because it was not timely filed, distributions shall be made
pursuant to the most recent valid Distribution Election Form filed by the
Participant. If no valid Distribution Election Form exists, the Participant’s
Accounts will be distributed in a single lump sum.
(d)    Distributions on Death. In the event of a Participant’s death prior to
Separation from Service, the Participant’s Accounts shall be distributed to the
Participant’s beneficiary in a single lump sum payment. Similarly, if a
Participant dies while receiving installment payments under this Plan or after
Separation from Service but prior to the commencement of the Participant’s
benefit payments, the balance of the Participant’s Accounts shall be paid to the
Participant’s beneficiary in the form of a lump sum payment.
(e)    Distributions on Specified Date. If a Participant elects to receive all
or a portion of his Accounts on a specified date as described in Section 6.1(d)
(Distribution Events – Specified Date), the Participant’s Accounts shall be
distributed to the Participant in a single lump sum payment or in substantially
equal installments over a period not exceeding five years. Installment
distributions shall be subject to such uniform rules and procedures as may be
adopted by the Plan Administrator from time to time, which rules and procedures
shall be reflected in the Distribution Election Form or other forms prescribed
by the Benefits Department. At all times, the right to each installment payment
made pursuant to this Section 6.2(c) shall be treated as the right to a series
of separate payments within the meaning of Treas. Reg. § 1.409A-2(b)(2)(iii). If
a Participant has commenced receiving all or a portion of his Accounts in
installment payments pursuant to this Section 6.2(c) at the time of the
Participant’s Separation from Service or Disability, the Participant will
continue receiving such amounts in installment payments following the date of
the Participant’s Separation from Service or Disability. The portion, if any, of
the Participant’s Accounts which is not being distributed in installment
payments pursuant to an election made pursuant to Section 6.1(d) (Distribution
Events – Specified Date) shall be distributed in accordance with the remaining
provisions of Section 6.1 (Distribution Events).
The method of payment and the timing of payment shall be selected by the
Participant in the initial Distribution Election Form (which may be contained in
and be a part of a Supplemental Deferral Agreement) submitted by the Participant
to the Benefits Department on entry into the Plan. A Participant may change his
distribution election with respect to future years by filing a new Distribution
Election Form with the Benefits Department prior to the first day of the first
year to which the election relates. A Participant may change elections with
respect to the current or a prior year in accordance with Section 6.2(f) (Form
of Distribution – Changes in Time and Form of Distribution). If a revised
Distribution Election Form is not honored because it was not timely filed,
distributions shall be made pursuant to the most recent valid Distribution
Election Form filed by the Participant. If no valid Distribution Election Form
exists, the Participant’s Accounts will be distributed in a single lump sum.
Notwithstanding the foregoing, a specified date distribution will not be
available for amounts credited to a Participant’s Accounts for Plan Years
beginning on or after January 1, 2015.

14    

--------------------------------------------------------------------------------

062014

(f)    Distributions of Company Stock Fund. The portion of a Participant’s
Accounts that is allocated to the Company Stock Fund shall be distributed in the
form of distribution (e.g., lump sum or installments) elected by the Participant
pursuant to Section 6.2(a) (Form of Distribution – Distributions on Separation
from Service and Disability) and/or Section 6.2(c) (Form of Distribution –
Distributions on Specified Date) above in cash or in whole shares of Company
Stock (with fractional shares paid for in cash) as elected by the Participant.
Only amounts actually invested in the Company Stock Fund for the one-year period
prior to the distribution, however, may be distributable in Company Stock. The
election to receive cash or Company Stock shall be made at the time and in the
manner provided in the form prescribed by the Benefits Department from time to
time for that purpose. Any election made by a Participant pursuant to this
Section with respect to a distribution from the Company Stock Fund shall be
subject to all applicable securities law requirements, including, but not
limited to, Rule 16b-3. Any election that may not be implemented due to the lack
of any available exemption shall be void. The Benefits Department may then make
the distribution in any fashion that will not result in a violation of any
applicable securities law requirements. The Benefits Department also may delay
the distribution if necessary. An exemption to the securities law requirements
that is only available with the prior approval of the Board, the shareholders,
or some other individual or individuals shall not be considered to be available
unless such approval is actually granted in a timely manner.
(g)    Distribution of Small Amounts. Notwithstanding any provision in this Plan
to the contrary, in the event that the amount credited to the Participant’s
Accounts as of the date his or her payments commence is less than the applicable
dollar amount under Section 402(g)(1)(B) of the Code ($17,500 for 2014), the
Benefits Governance Committee may elect to pay the amount credited to the
Participant’s Accounts in a lump sum payment. The Benefits Governance Committee
must inform the Participant in writing on or before the date of a distribution
pursuant to this Section that the Committee has elected to distribute the
Participant’s Accounts pursuant to this Section. Any payment to a Participant
pursuant to this Section must represent the complete liquidation of the
Participant’s interest in the Plan.
(h)    Changes in Time and Form of Distribution. A new Distribution Election
Form that changes the time or form of payment for amounts attributable to future
years may be filed with the Benefits Department prior to the first day of the
first year to which the election relates. A new Distribution Election Form that
delays the time of a payment previously elected by a Participant or the form of
payment previously selected by a Participant will be honored only if the
following requirements are met:
(1)    The new form will not take effect until at least 12 months after the date
on which the new form is filed with the Benefits Department; and
(2)    The election may not be made less than 12 months prior to the date of the
first scheduled payment; and
(3)    In the case of an election related to a payment not related to the
Participant’s Disability or death, the first payment with respect to which the
election is made must be deferred for a period of not less than five years from
the date such payment would otherwise be made.

15    

--------------------------------------------------------------------------------

062014

The provisions of this paragraph are intended to comply with Section
409A(a)(4)(C) of the Code and shall be interpreted in a manner consistent with
the requirements of such section and any regulations, rulings or other guidance
issued pursuant thereto. As provided in Section 6.8 (Ban on Acceleration of
Benefits), distributions may not be accelerated.
6.3    Amount of Distribution. The amount distributed to a Participant shall
equal the sum of the vested amounts credited to the Participant’s Accounts as of
the quarterly Valuation Date preceding the date of the distribution. For
purposes of this Plan, a “quarterly Valuation Date” is a Valuation Date that
coincides with the last business day of a calendar quarter. If distributions are
to be made in installments, the Participant’s Accounts will continue to be
adjusted in accordance with Article V (Adjustment of Accounts) until the full
Account balance has been distributed. Amounts invested in the Company Stock Fund
that are distributed in cash shall be valued at the fair market value of the
Company Stock on the relevant Valuation Date. Similarly, amounts that are
distributed in the form of Company Stock shall be valued at the fair market
value of the Company Stock on the relevant Valuation Date.
6.4    Timing of Distributions. Distributions will be made on the earliest of
the following to occur:
(a)    Separation from Service, Disability and Death. As a general rule, funds
will be distributed within ninety (90) days following (a) the Participant’s
Separation from Service for any reason (including death) or Disability, or
(b) in the case of a Participant who is a Specified Employee, the date which is
six months after the Participant’s Separation from Service. The Participant may
not elect the taxable year of the distribution. The six-month delay for a
Specified Employee does not apply if the Specified Employee dies or becomes
Disabled. Notwithstanding the foregoing, a Participant may elect to defer the
distribution of funds in accordance with Section 6.2 (Form of Distribution).
(b)    Specified Date. A Participant shall be entitled to a distribution of all
or a portion of his vested interest in the Plan on the specified date chosen in
the Supplemental Deferral Agreement filed with the Plan Administrator in
accordance with Section 3.1 (Supplemental Deferral Agreement) or in an election
form filed with the Plan Administrator pursuant to Section 6.2(f) (Form of
Distribution – Changes in Time and Form of Distribution), as the case may be.
For amounts credited to a Participant’s Accounts on or after January 1, 2009,
the specified date distribution chosen by a Participant may not be prior to the
date that all amounts credited for the relevant Plan Year, including
Supplemental Credits, if any, are fully vested.
Payment to a Participant who has chosen to receive a distribution on a specified
date pursuant to Section 6.1(d) (Distribution Events – Specified Date) shall be
made within ten (10) business days following the specified date chosen by the
Participant. Any amounts which are credited to the Participant’s Accounts or
become vested after the specified date chosen by the Participant will be
distributed to the Participant upon the Participant’s Separation from Service as
described in Section 6.1(a) (Distribution Events – Separation from Service),
Disability as described in Section 6.1(b) (Distribution Events – Disability) or
death as described in Section 6.1(c) (Distribution Events – Death).
Notwithstanding the foregoing, a specified date

16    

--------------------------------------------------------------------------------

062014

distribution will not be available for amounts credited to a Participant’s
Accounts for Plan Years beginning on or after January 1, 2015.
6.5    Beneficiary Designation. If a Participant should die before receiving a
full distribution of his or her Accounts, distribution shall be made to the
beneficiary designated by the Participant. If a Participant has not designated a
beneficiary, or if no designated beneficiary is living on the date of
distribution, such amounts shall be distributed to those persons entitled to
receive distributions of the Participant’s Accounts under the RSP. The
distributions made under this Plan shall be made in a lump sum.
6.6    Withholding. All distributions will be subject to all applicable tax and
withholding requirements.
6.7    Deductibility. All amounts distributed from the Plan are intended to be
deductible by the Company or the appropriate Adopting Affiliate. If all or any
portion of a distribution will not be deductible under Section 162(m) of the
Code, the payment will be delayed until the first year in which it is
deductible.
6.8    Ban on Acceleration of Benefits. Notwithstanding any other provision of
this Plan to the contrary, neither the time nor the schedule of any payment
under the Plan may be accelerated or subject to a further deferral except as
provided in Treas. Reg. § 1.409A-3(j)(4).
6.9    Distributions Treated as Made Upon a Designated Event. If the Company or
any Adopting Affiliate fails to make any distribution, either intentionally or
unintentionally, within the time period specified in the Plan, but the payment
is made within the same calendar year, such distribution will be treated as made
within the time period specified in the Plan pursuant to Treas. Reg. §
1.409A-3(d). In addition, if a distribution is not made due to a dispute with
respect to such distribution, the distribution may be delayed in accordance with
Treas. Reg. § 1.409A-3(g).
ARTICLE VII
TRANSFERS FROM ESP I
7.1    Combination with ESP I. As of December 17, 2008, the ESP I was combined
with the Plan, with the Plan being the surviving plan. As of December 17, 2008,
all ESP I liabilities shall be transferred to and assumed by the Plan. All
liabilities transferred from the ESP I shall be credited to the accounts
established pursuant to this Plan in accordance with Section 7.2 (Accounting) of
this Plan. As of December 17, 2008, any right, claim or other entitlement that
an individual had pursuant to the ESP I shall be a right, claim or entitlement
under this Plan and shall be paid in accordance with the terms and provisions of
this Plan. As of December 17, 2008, no individual shall have any right, claim or
other entitlement pursuant to the ESP I. Notwithstanding the foregoing, any
distribution elections made pursuant to the ESP I shall remain in effect unless
changed by the Participant pursuant to the terms of the Plan.
7.2    Accounting. Following the combination of ESP I with and into the Plan,
the account balances transferred to this Plan from the ESP I were allocated to
the appropriate Participants’ accounts in accordance with the following rules:

17    

--------------------------------------------------------------------------------

062014

(a)    Participant supplemental deferrals made on behalf of a participant
pursuant to ESP I were allocated to the Participant’s Supplemental Deferral
Account under this Plan;
(b)    Any matching credits made on behalf of a participant pursuant to ESP I
were allocated to the Participant’s Matching Credit Account under this Plan;
(c)    Any standard credits made on behalf of a participant pursuant to ESP I
were allocated to the Participant’s Standard Credit Account under this Plan; and
(d)    Any discretionary credits made on behalf of a participant in the ESP I
were allocated to the Participant’s Discretionary Credit Account under this
Plan.
ARTICLE VIII
ADMINISTRATION OF THE PLAN
8.1    General Powers and Duties.
(e)    General. The Plan Administrator shall perform the duties and exercise the
powers and discretion given to it in this Plan document and its decisions and
actions shall be final and conclusive as to all persons affected thereby. The
Company and the Adopting Affiliates shall furnish the Plan Administrator with
all data and information that the Plan Administrator may reasonably require in
order to perform its functions. The Plan Administrator may rely without question
upon any such data or information.
(f)    Disputes. Any and all disputes that may arise involving Participants or
beneficiaries shall be referred to the Plan Administrator and its decision shall
be final. Furthermore, if any question arises as to the meaning, interpretation
or application of any provisions of this Plan, the decision of the Plan
Administrator shall be final.
(g)    Agents. The Plan Administrator may engage agents, including actuaries, to
assist it and may engage legal counsel who may be counsel for the Company. The
Plan Administrator shall not be responsible for any action taken or omitted to
be taken on the advice of such counsel, including written opinions or
certificates of any agent, counsel or actuary.
(h)    Insurance. At the Plan Administrator’s request, the Company shall
purchase liability insurance to cover the Plan Administrator in its activities
as the Plan Administrator.
(i)    Allocations. The Plan Administrator is given specific authority to
allocate responsibilities to the Benefits Department and to revoke such
allocations. When the Plan Administrator has allocated authority pursuant to
this paragraph, the Plan Administrator is not to be liable for the acts or
omissions of the party to whom such responsibility has been allocated.
(j)    Records. The Benefits Department shall supervise the establishment and
maintenance of records by the Recordkeeper, the Company and each Adopting
Affiliate containing all relevant data pertaining to any person affected hereby
and his or her rights under this Plan. In addition, the Plan Administrator may,
in its discretion, establish a system for

18    

--------------------------------------------------------------------------------

062014

complete or partial electronic administration of the Plan and may replace any
written documents described in this Plan with electronic counterparts as it
deems appropriate.
(k)    Interpretations. The Plan Administrator, in its sole discretion, shall
interpret and construe the provisions of the Plan (and any underlying documents
or policies).
(l)    Accounts. The Plan Administrator (or Recordkeeper, as appropriate) shall
combine the various Accounts of a Participant if it deems such action
appropriate. Furthermore, the Plan Administrator (or Recordkeeper, as
appropriate) shall divide a Participant’s Accounts into sub-accounts if it deems
such action appropriate.
The foregoing list of powers and duties is not intended to be exhaustive, and
the Plan Administrator shall, in addition, exercise such other powers and
perform such other duties as it may deem advisable in the administration of the
Plan, unless such powers or duties are assigned to another pursuant to the
provisions of the Plan.
8.2    Claims.
(a)    Initial Claim. A claim for benefits by a Participant, beneficiary or any
other person (all of whom are referred to in this Section as a “Claimant”) under
this Plan must be submitted to the Benefits Department. The Benefits Department
will notify the Claimant of the disposition of the claim within 90 days after
the request is filed with the Benefits Department. The Benefits Department may
have an additional period of up to 90 days to decide the claim if the Benefits
Department determines that special circumstances require an extension of time to
decide the claim and the Benefits Department advises the Claimant in writing of
the need for an extension (including an explanation of the special circumstances
requiring the extension) and the date on which it expects to decide the claim.
If, following the review, the claim is denied, in whole or in part, the notice
of disposition shall set forth:
(1)    the specific reason(s) for denial of the claim;
(2)    reference to the specific Plan provisions upon which the determination is
based;
(3)    a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and
(4)    an explanation of the Plan’s appeal procedures, and an explanation of the
time limits applicable to the Plan’s appeal procedures, including a statement of
the Claimant’s right to bring a civil action under Section 502(a) of ERISA.
(b)    Appeal of Adverse Benefit Determination.
(1)    Within 60 days after receiving the written notice of the disposition of
the claim described in paragraph (a), the Claimant, or the Claimant’s authorized
representative, may appeal such denied claim. The Claimant may submit a written
statement of his claim (including any written comments, documents, records and
other information relating to

19    

--------------------------------------------------------------------------------

062014

the claim) and the reasons for granting the claim to the Benefits Governance
Committee. The Benefits Governance Committee shall have the right to request of
and receive from the Claimant such additional information, documents or other
evidence as the Benefits Governance Committee may reasonably require. If the
Claimant does not request an appeal of the denied claim within 60 days after
receiving written notice of the disposition of the claim as described in
paragraph (a), the Claimant shall be deemed to have accepted the disposition of
the claim and such written disposition will be final and binding on the Claimant
and anyone claiming benefits through the Claimant, unless the Claimant shall
have been physically or mentally incapacitated so as to be unable to request
review within the 60-day period. The appeal shall take into account all
comments, documents, records and other information submitted by the Claimant
relating to the claim, without regard to whether such documents, records or
other information were submitted or considered in the initial benefit
determination or the initial review.
(2)    A decision on appeal to the Benefits Governance Committee shall be
rendered in writing by the Benefits Governance Committee ordinarily not later
than 60 days after the Claimant requests review. A written copy of the decision
shall be delivered to the Claimant. If special circumstances require an
extension of the ordinary period, the Benefits Governance Committee shall so
notify the Claimant of the extension with such notice containing an explanation
of the special circumstances requiring the extension and the date by which the
Benefits Governance Committee expects to render a decision. Any such extension
shall not extend beyond 60 days after the ordinary period. The period of time
within which a benefit determination on review is required to be made shall
begin at the time an appeal is filed in accordance with the provisions of
paragraph (b)(1) above, without regard to whether all the information necessary
to make a decision on appeal accompanies the filing.
If the appeal to the Benefits Governance Committee is denied, in whole or in
part, the decision on appeal referred to in the first sentence of this paragraph
(2) shall set forth:
(i)    the specific reason(s) for denial of the claim;
(ii)    reference to the specific Plan provisions upon which the denial is
based;
(iii)    a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim for benefits; and
(iv)    a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA.
(c)    Right to Examine Plan Documents and to Submit Materials. In connection
with the determination of a claim, or in connection with review of a denied
claim or appeal pursuant to this Section 8.2, the Claimant may examine this Plan
and any other pertinent documents generally available to Participants relating
to the claim and may submit written comments, documents, records and other
information relating to the claim for benefits. The Claimant also will be
provided, upon request and free of charge, reasonable access to, and copies

20    

--------------------------------------------------------------------------------

062014

of, all documents, records, and other information relevant to the Claimant’s
claim for benefits with such relevance to be determined in accordance with
Section 8.2(d) (Claims – Relevance).
(d)    Relevance. For purpose of this Section 8.2, documents, records, or other
information shall be considered “relevant” to a Claimant’s claim for benefits if
such documents, records or other information:
(1)    were relied upon in making the benefit determination;
(2)    were submitted, considered, or generated in the course of making the
benefit determination, without regard to whether such documents, records or
other information were relied upon in making the benefit determination; or
(3)    demonstrate compliance with the administrative processes and safeguards
required pursuant to this Section 8.2 regarding the making of the benefit
determination.
(e)    Decisions Final; Procedures Mandatory. To the extent permitted by law, a
decision on review or appeal shall be binding and conclusive upon all persons
whomsoever. To the extent permitted by law, completion of the claims procedures
described in this Section 8.2 shall be a mandatory precondition that must be
complied with prior to commencement of a legal or equitable action in connection
with the Plan by a person claiming rights under the Plan or by another person
claiming rights through such a person. The Benefits Governance Committee may, in
its sole discretion, waive these procedures as a mandatory precondition to such
an action.
(f)    Time For Filing Legal Or Equitable Action. Any legal or equitable action
filed in connection with the Plan by a person claiming rights under the Plan or
by another person claiming rights through such a person must be commenced not
later than the earlier of: (1) the expiration of the shortest applicable statute
of limitations provided by law; or (2) two years from the date the written copy
of the Benefits Governance Committee’s decision on review is delivered to the
Claimant in accordance with Section 8.2(b) (Claims – Appeal of Adverse Benefit
Determination).
ARTICLE IX
AMENDMENT
9.1    Amendment. The Company reserves the right to amend the Plan when, in the
sole discretion of the Company, such amendment is advisable. Any such amendment
shall be made pursuant to a resolution of the Board (or its delegate) and shall
be effective as of the date of such resolution. Notwithstanding any provision of
this Plan to the contrary, no amendment may be made if it will result in a
violation of Section 409A of the Code and any such amendment shall at no time
have any legal validity. Although this Plan has been designed to comply with the
requirements of Section 409A of the Code, the Company specifically does not
warrant such compliance.

21    

--------------------------------------------------------------------------------

062014

9.2    Effect of Amendment. Any amendment of this Plan shall apply prospectively
only and shall not directly or indirectly reduce the balance of any Plan account
as of the effective date of such amendment.
9.3    Termination. It is the expectation of the Company that this Plan will be
continued indefinitely. However, continuance of the Plan is not assumed as a
contractual obligation of the Company and the right is reserved at any time to
terminate this Plan. Except as otherwise determined by the Company in compliance
with Section 409A, the termination of the Plan shall not result in an immediate
payment to Plan Participants. Rather, payments shall only be made in accordance
with the provisions of Article VI (Distributions).
ARTICLE X
GENERAL PROVISIONS
10.1    Participant’s Rights Unsecured. The Plan at all times shall be entirely
unfunded and no provision shall at any time be made with respect to segregating
any assets of the Company for payment of any distributions hereunder. The right
of a Participant or his or her designated beneficiary to receive a distribution
hereunder shall be an unsecured claim against the general assets of the Company,
and neither the Participant nor a designated beneficiary shall have any rights
in or against any specific assets of the Company. All amounts credited to a
Participant’s Accounts shall constitute general assets of the Company and may be
disposed of by the Company at such time and for such purposes as it may deem
appropriate. Nothing in this Section shall preclude the Company from
establishing a “Rabbi Trust,” but the assets in the Rabbi Trust must be
available to pay the claims of the Company’s general creditors in the event of
the Company’s insolvency.
10.2    No Guaranty of Benefits. Nothing contained in the Plan shall constitute
a guaranty by the Company or any other person or entity that the assets of the
Company will be sufficient to pay any benefit hereunder.
10.3    No Enlargement of Employee Rights. No Participant shall have any right
to receive a distribution from the Plan except in accordance with the terms of
the Plan. Establishment of the Plan shall not be construed to give any
Participant the right to be retained in the service of the Company.
10.4    Spendthrift Provision. No interest of any person or entity in, or right
to receive a distribution under, the Plan shall be subject in any manner to
sale, transfer, assignment, pledge, attachment, garnishment, or other alienation
or encumbrance of any kind; nor shall any such interest or right to receive a
distribution be taken, either voluntarily or involuntarily, for the satisfaction
of the debts of, or other obligations or claims against, such person or entity,
including claims in bankruptcy proceedings. This Section shall not preclude
arrangements for the withholding of taxes from deferrals, credits, or benefit
payments, arrangements for the recovery of benefit overpayments, arrangements
for the transfer of benefit rights to another plan, or arrangements for direct
deposit of benefit payments to an account in a bank, savings and loan
association or credit union (provided that such arrangement is not part of an
arrangement constituting an assignment or alienation).

22    

--------------------------------------------------------------------------------

062014

10.5    Incapacity of Participant. If the Benefits Department is served with a
court order holding that a Participant is incapable of personally receiving and
giving a valid receipt for such distribution, the Benefits Department shall
postpone payment until such time as a claim therefore shall have been made by a
duly appointed guardian or other legal representative of such person. The
Benefits Department is under no obligation to inquire or investigate as to the
competency of any Participant. Any payment to an appointed guardian or other
legal representative under this Section shall be a payment for the account of
the incapacitated person and a complete discharge of any liability of the
Company and the Plan therefore.
10.6    Successors. This Plan shall be binding upon the successors and assigns
of the Company and upon the heirs, beneficiaries and personal representatives of
the individuals who become Participants hereunder.
10.7    Unclaimed Benefit. Each Participant shall keep the Benefits Department
informed of his or her current address and the current address of his or her
designated beneficiary. The Benefits Department shall not be obligated to search
for the whereabouts of any person. If the location of a Participant is not made
known to the Benefits Department within three years after the date on which
payment of the Participant’s Supplemental Deferral and Supplemental Employer
Accounts may first be made, payment may be made as though the Participant had
died at the end of the three-year period. If, within one additional year after
such three-year period has elapsed, or, within three years after the actual
death of a Participant, the designated beneficiary of the Participant has not
been located, then there shall be no further obligation to pay any benefit
hereunder to such Participant or designated beneficiary and such benefit shall
be irrevocably forfeited.
10.8    Limitations on Liability. Notwithstanding any of the preceding
provisions of the Plan, neither the Plan Administrator, the Benefits Department,
the Benefits Governance Committee, the Corporate Investment Committee, or the
Compensation and Human Resources Committee, nor any individual acting as the
Plan Administrator’s, the Benefits Department’s, the Benefits Governance
Committee’s, the Corporate Investment Committee’s, the Compensation and Human
Resources Committee’s, or the Company’s employee, agent, or representative shall
be liable to any Participant, former Participant or other person for any claim,
loss, liability or expense incurred in connection with the Plan.
10.9    Conflicts. If any person holds a position under this Plan through which
he or she is charged with making a decision about his or her own (or any
immediate family member’s) Plan participation, including, without limitation,
eligibility, account valuation, or investments, then such person shall be
recused and the decision shall be made by the Plan Administrator. If a decision
is required regarding the senior human resources officer’s Plan participation,
including without limitation, eligibility, account valuation or investments,
such decision shall be made by the Company’s Chief Executive Officer.
10.10    Compliance with Section 409A. This Plan is intended to be administered
in compliance with Section 409A of the Code and each provision of the Plan shall
be interpreted, to the extent possible, to comply with Section 409A of the Code.

23    

--------------------------------------------------------------------------------

062014

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer as of the _29th_ day of _December____________, 2014.
PNM RESOURCES, INC.
By:    /s/ Patrick V. Apodaca
Senior Vice President and General Counsel



24    

--------------------------------------------------------------------------------

062014


TABLE OF CONTENTS
Page

ARTICLE I
DEFINITIONS
1.1
General                                    1

1.2
Construction                                    5

ARTICLE II
ELIGIBILITY; ADOPTION BY AFFILIATES
2.1
The Eligible Class                                6

2.2
Selection of Participants                            6

2.3
Election to Participate                                6

2.4
Discontinuance of Participation                        6

2.5
Adoption by Affiliates                                7

ARTICLE III
DEFERRALS AND CREDITS
3.1
Supplemental Deferral Agreement                        7

3.2
Supplemental Deferrals                            7

3.3
Matching and Standard Credits                        7

3.4
Supplemental Credits                                8

3.5
Discretionary Credits                                9

3.6
Benefits Not Contingent                            9

3.7
Allocation Among Affiliates                            9

ARTICLE IV
VESTING
4.1
Vesting in the Supplemental Deferral Account, the Matching Credit Account and
the Standard Credit Account                            10

4.2
Vesting in the Supplemental Credit Account                    10

4.3
Acceleration of Vesting                            10

ARTICLE V
ADJUSTMENT OF ACCOUNTS
5.1
Adjustment of Accounts                            11

5.2
Investment Direction                                11

5.3
Special Company Stock Fund Provisions                    12

5.4
Compliance with Securities Laws                        12


i    

--------------------------------------------------------------------------------

062014


TABLE OF CONTENTS
(continued)
Page

ARTICLE VI
DISTRIBUTIONS
6.1
Distribution Events                                13

6.2
Form of Distribution                                13

6.3
Amount of Distribution                            16

6.4
Timing of Distributions                            16

6.5
Beneficiary Designation                            17

6.6
Withholding                                    17

6.7
Deductibility                                    17

6.8
Ban on Acceleration of Benefits                        17

6.9
Distributions Treated as Made Upon a Designated Event            17

ARTICLE VII
TRANSFERS FROM ESP I
7.1
Combination with ESP I                            17

7.2
Accounting                                    17

ARTICLE VIII
ADMINISTRATION OF THE PLAN
8.1
General Powers and Duties                            18

8.2
Claims                                        19

ARTICLE IX
AMENDMENT
9.1
Amendment                                    21

9.2
Effect of Amendment                                22

9.3
Termination                                    22

ARTICLE X
GENERAL PROVISIONS
10.1
Participant’s Rights Unsecured                        22

10.2
No Guaranty of Benefits                            22

10.3
No Enlargement of Employee Rights                        22

10.4
Spendthrift Provision                                22

10.5
Incapacity of Participant                            23


ii    

--------------------------------------------------------------------------------

062014


TABLE OF CONTENTS
(continued)
Page

10.6
Successors                                    23

10.7
Unclaimed Benefit                                23

10.8
Limitations on Liability                            23

10.9
Conflicts                                    23

10.10
Compliance with Section 409A                        23






iii    